DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 3, 6, 8, 11-15, and 20.
Claim Objections
The previous objections to claims 1 and 8 have been withdrawn in view of the amendment filed on 11/30/21.
Claim Rejections - 35 USC § 112
The previous rejections to claims 6, 10, 13, and 20 under 35 USC 112, second paragraph, have been withdrawn in view of the amendment filed on 11/30/21.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “adjusting the selectable wavelength of the tunable laser to match the peak wavelength based on an oscillation in the spectrally filtered laser light such that a wavelength of the laser light output from the optical system is matched the peak wavelength of the spectral filter” in combination with the rest of the limitations respectively recited in claims 1, 8, and 15 based on the Applicant’s arguments (see first and second paragraphs on page 9 of 11/30/21 Remarks). Therefore, claims 1, 8, and 15 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828